IN THE SUPREME COURT OF THE STATE OF NEVADA


                      KEMEFULA CHARLES IBEABUCHI,                          No. 63222
                       ppellant,
                      rs.
                     [AVID Z. CHESNOFF; RICHARD A.
                       CHONFELD; THE LAW OFFICES OF
                                                                                  FILED
                       OODMAN & CHESNOFF D/B/A                                    JAN 1 9 2016
                       OODMAN & CHESNOFF,
                                                                                TRACIE K. LINDEMAN
                     Respondents.                                            CLERK F S PREME COURT
                                                                             BY     •
                                                                                  DEPUTY CLERK

                                         ORDER DISMISSING APPEAL

                                Cause appearing, appellant's motion for voluntary dismissal of
                     his appeal is granted. This appeal is dismissed. 1 NRAP 42(b).

                                It is so ORDERED.

                                                              CLERK OF THE SUPREME COURT
                                                              TRACE K. LINDEMAN

                                                                            htiNgto,

                          Hon. Adriana Escobar, District Judge
                          Ikemefula Charles lbeabuchi
                          Chesnoff & Schonfeld
                          Eighth District Court Clerk




                           In light of this order, all pending motions are denied as moot.

 SUPREME COURT
        OF
     NEVADA


CLERICS ORDER

 (0)-1947 .0161pr,